Citation Nr: 1241536	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-36 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969. 

This matter came to the Board of Veterans' Appeals  (Board) on appeal from a rating decision dated in August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which in pertinent part, granted service connection for bilateral hearing loss, assigning a noncompensable rating.

The Board notes that the Veteran filed notice of disagreement (NOD) dated on November 25, 2009, but later withdrew it according to an August 2010 statement.  Nonetheless, the Veteran filed another NOD received in December 2009, and based on such NOD, the RO issued a statement of the case in August 2010.  The Veteran subsequently perfected this appeal in September 2010.

The Board notes further that, on his substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge sitting at the RO.  Such a hearing was scheduled for October 2012; however, the Veteran indicated, in August 2012 correspondence, that he wished to withdraw his hearing request.  His hearing request has therefore been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks an initial compensable rating for bilateral hearing loss.  A review of the record reflects that further development is necessary.

The record indicates that the Veteran was last afforded a VA examination in July 2009 for purposes of determining the etiology of the Veteran's hearing loss.  Subsequently, in July 2011, the Veteran submitted a copy of a VA audiology clinic progress note with an accompanying uninterpreted audiogram in graphic form.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Board should not discount audiograms just because they are in graphical form and can remand uninterpreted audiograms for interpretation).  In addition, it is unclear whether speech discrimination testing was conducted using the Maryland CNC test.  See 38 C.F.R. § 4.85(a) (2012) (the controlled speech discrimination test administered by a state-licensed audiologist must be the Maryland CNC Test).  At the time of the May 2011 examination, the Veteran reported that he also had a frequent sensation of the left ear feeling closed and wanted an ENT evaluation.  Since it appears that the results of this testing may reveal some higher auditory thresholds at some frequencies than those found on VA examination in July 2009 and may show reduced speech discrimination testing results, additional development is required.  Specifically, inasmuch as the Veteran has submitted recent audiologic progress notes and has not undergone a formal VA audiologic examination since the RO granted service connection for his bilateral hearing loss, the Board finds that an additional examination is necessary to ascertain the current nature and severity of the Veteran's bilateral hearing loss.

The Board also observes that the Veteran's submission of new evidence suggests that his VA medical records in the claims file are incomplete.  In his July 2011 correspondence, the Veteran asked that his medical records from Beckley VA Medical Center (VAMC) be obtained.  Indeed, the Veteran's VA medical records have not been added to the claims file since August 2010.  VA has constructive knowledge of documents generated by VA medical facilities even if the said records are not physically part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the claim must also be remanded to obtain any outstanding VA medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding pertinent VA medical records, to include any from Beckley VAMC since August 2010.

2.  Thereafter, schedule the Veteran for a VA audiologic examination to determine the severity of his service-connected bilateral hearing loss.  All testing deemed necessary by the examiner should be performed and the results reported in detail, including all puretone thresholds, puretone threshold averages and Maryland CNC tests.  The examiner is requested to provide numeric interpretations of the uninterpreted May 2011 audiogram of record.  The claims file must be available for review by the examiner in conjunction with the examination and this should be acknowledged in the report. 

3.  After the above has been completed, readjudicate the issue of entitlement to an initial compensable rating for bilateral hearing loss, taking into consideration all evidence added to the claims file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond. 

Thereafter, the case must be returned to the Board for appellate review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





							(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


